I concur in the result reached that the demurrer should have been overruled and not sustained, for the reason that *Page 237 
it is not necessary for the plaintiff to plead that the Dee Memorial Hospital was not an eleemosynary institution; nor does the name of the hospital, Thomas Dee Memorial Hospital Association, necessarily imply that it was an eleemosynary institution. It might have a name which would imply that and yet be run for profit. Its articles of incorporation might constitute it as an eleemosynary institution, and yet it might be run for profit. As suggested in the prevailing opinion, that is a question of fact. However, the prevailing opinion simply hints at the law applicable to the real question in the case, that is, whether, if the defendant is a charitable institution, it would be liable for the alleged negligence of the nurse who gave the wrong sedative. I think in this case we should lay down definitely what the rule should be in this state. The great probabilities in this case are that the principle of law we lay down as to whether or not eleemosynary institutions are exempt from liability for the negligence of their servants, other than negligence in choosing them, will control this case. Not to decide it at this time will mean a trial and a record and perhaps an appeal in order just to determine that question; whereas, the probabilities are that if the question is now determined, that will end the lawsuit. I think under circumstances such as these, where both sides expressed the request in open court that we decide that question, we should do so. I would not say that under ordinary circumstances that should be done, but where the single question will save time, money, and effort, and in all probability will again have to be presented after the expenditure of such time, money, and effort, we should decide it beforehand rather than afterwards. For that reason, I dissent in reversing the lower court without deciding the question above stated. *Page 238